Citation Nr: 1621826	
Decision Date: 06/01/16    Archive Date: 06/13/16

DOCKET NO.  13-35 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to a compensable disability rating for the service-connected scars of the right upper extremity (RUE or right shoulder) and upper back.  

2.  Whether new and material evidence has been received to reopen a previously denied claim of service connection for bilateral hearing loss, and if so, whether service connection for bilateral hearing loss is warranted.  

3.  Entitlement to service connection for diverticulitis, claimed as secondary to in-service herbicide exposure.  

4.  Entitlement to service connection for skin cancer, including but not limited to melanoma, claimed as secondary to in-service herbicide exposure.  

5.  Entitlement to service connection for colon polyps, claimed as secondary to in-service herbicide exposure.  

6.  Entitlement to service connection for right shoulder arthritis.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to October 1969.  His DD Form 214 reveals that the Veteran was awarded, inter alia, a Purple Heart, Army Commendation Medal with "V" device, and the Combat Infantry Badge.  While serving in the Republic of Vietnam, the Veteran received multiple shell fragment wounds (SFWs) to the neck, face, shoulder and back with retained foreign bodies (RFBs).  The Veteran suffered multiple residuals from these injuries including perforation of the right maxillary sinus, fracture of the right malar bone, partial paralysis of the right side of the face and right upper extremity (RUE), hoarseness of voice and slurred speech, and scars of the face, neck, shoulder and back.  Also, in addition to injuries suffered to various muscle groups, the Veteran suffered a brain infarction caused by laceration of the left carotid artery resulting in right faciobrachial monoparesis and right hemisensory loss.  

Following the injury, a Medical Evaluation Board determined that the Veteran was no longer fit to serve, and he was immediately placed on the Temporary Disabled Retirement List (TDRL) and service connection was established for his residuals from that injury the day following discharge from service.  As it pertains to these injuries, service connection is currently in effect for:  Infarction, left frontotemporal area of brain secondary to left carotid artery injury with right hemisensory loss, rated as 40 percent disabling; SFWs with RFBs right shoulder, arm Muscle Groups VI and IV and upper back Muscle Group II, rated as 30 percent disabling; SFW through and through Muscle Injury Group XXIII (neck), bilateral,  rated as 30 percent disabling; residuals of SFW of the face and neck (scars) rated as 30 percent disabling; partial paralysis, right lower facial nerve secondary to penetrating wound to face (Cranial Nerves V and VII) with loss of taste including facial wounds of maxillary sinus, floor of nose, malar area and inferior turbinate, rated as 10 percent disabling; history of perforation of hypopharynx with demonstrable mild hoarseness, vocal fatigue and intermittent slurring of speech, rated as 10 percent disabling; tinnitus, rated as 10 percent disabling; peripheral neuropathy of the RUE associated with left brain infarction, rated as 10 percent disabling; and, scars of the back and shoulder, rated as noncompensable.  

This case is before the Board of Veterans' Appeals (Board) on appeal from January 2012 and October 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In the January 2012 rating decision, in pertinent part, the RO granted service connection scars of the RUE and assigned a noncompensable rating; and, denied service connection for bilateral hearing loss, diverticulitis, five skin cancers, and colon polyps.  In the October 2012 rating decision, the RO, in pertinent part, denied service connection for right shoulder arthritis.  

Although the January 2012 rating decision did not acknowledge that a previous claim of service connection for hearing loss was denied in 1980 and not appealed, the Board must still review the RO's preliminary decision in that regard.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995).  Moreover, the Board is reopening the claim and granting the underlying benefit sought on appeal, and therefore any AOJ error in this regard is harmless.  

During the course of this appeal, service connection was granted for degenerative joint disease of the right and left knees, and for diabetes mellitus, type II.  The combined disability rating is 90 percent, and the Veteran is in receipt of a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  

This appeal was processed using the Virtual Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for a joint disability of the right shoulder, claimed as right shoulder arthritis; and entitlement to service connection for diverticulitis, colon polyps and skin cancer(s), all claimed as secondary to in-service herbicide exposure, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In an unappealed January 1980 rating decision, the RO denied service connection for hearing loss because hearing loss was not noted at the time of discharge and it was not shown by the evidence of record; the Veteran was notified of this decision and his right to appeal in January 1980 correspondence.  

2.  Presuming its credibility, the evidence associated with the record since the January 1980 rating decision relates to an unestablished fact necessary to substantiate the claim, is neither cumulative nor redundant of evidence already of record, and raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.  

3.  The Veteran has a bilateral hearing loss disability that is, as likely as not, due to in-service noise exposure and/or the facial injuries suffered as a result of in-service SFWs.

4.  The Veteran's SFW scars other than on the head, face, or neck, include scars on the upper back and right shoulder which cover an area of at least 39 square centimeters (sq. cm) but less than 77 sq. cm, and which more nearly approximate scars that are non-linear and deep (associated with underlying soft tissue damage).  


CONCLUSIONS OF LAW

1.  The January 1980 rating decision denying service connection for hearing loss is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2015).

2.  New and material evidence has been received sufficient to reopen the claim of service connection for hearing loss.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2015).

3.  Resolving all doubt in the Veteran's favor, bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).

4.  The criteria for the assignment of a 10 percent disability rating, but not higher, have been more nearly approximated for the service-connected scars of the right upper back and shoulder for the entire period covered by this claim.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.118(a), Diagnostic Codes 7801, 7802, 7804, 7805 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  By pre-adjudicatory correspondence dated in January 2011 and September 2011, VA notified the Veteran of the information needed to substantiate and complete his claims, to include notice of the information that he was responsible for providing, the evidence VA would attempt to obtain, and how VA assigns disability ratings and effective dates of awards.  It is not alleged that notice was less than adequate.

The Veteran's claim for an initial compensable rating for the service-connected scars of the upper right back and right shoulder arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

Regarding the claim of service connection for bilateral hearing loss, this previously denied claim is reopened and granted in full.  Therefore any defect with respect to the notice provided to the Veteran is harmless error.  

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  With regard to the claim of service connection for left ear hearing loss, this claim is granted in full, and therefore any defect with respect to the duty to assist is harmless error.  

Regarding the claim for a compensable rating for the service-connected scars of the upper back and right shoulder, all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.  Private records identified by the Veteran have also been obtained and reviewed.  In addition, photographs of the scars have been obtained and they are associated with the record.  The Veteran was afforded a VA examination of his scars in March 2012 and the examination provided the location, measurement, and type of scars being addressed in this decision, and the Veteran has not asserted that the scars have changed since that examination.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); see also Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007).  

VA's duties to notify and assist the Veteran have been met.  

II.  New and Material Evidence - Hearing Loss

In a January 1980 rating decision, the RO denied the Veteran's claim of service connection for hearing loss.  The basis of the denial was that hearing loss was not shown at the time of discharge from service and was not shown at the time the claim was filed.  The Veteran was notified of that decision and his right to appeal in January 1980 correspondence.  

A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  The January 1980 rating decision is final because the Veteran did not file a timely appeal with respect to that decision.  38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

In addition, no evidence that was relevant to the issue was filed with VA during the appeal period, thus, new and material evidence was not submitted so as to vitiate the finality of the decision.  38 C.F.R. § 3.156(b) (2015).

Prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a).  When "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The provisions of 38 C.F.R. § 3.156(a) create a low threshold for finding new and material evidence, and view the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Evidence "raises a reasonable possibility of substantiating the claim," if it would trigger VA's duty to provide an examination in adjudicating a non-final claim.  Shade v. Shinseki, 24 Vet. App. 110 (2010).

Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence, but not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  However, VA is not bound to consider credible the patently incredible.  Duran v. Brown, 7 Vet. App. 216 (1994).

The Veteran's original claim of service connection for hearing loss was denied in a January 1980 rating decision based on a finding that the Veteran did not have hearing loss at the time of his discharge from service and hearing loss was not shown at the time the claim was filed.  This decision is final.  

The relevant evidence of record at the time of the January 1980 rating decision included service treatment records showing hearing within normal limits bilaterally at the time of his physical evaluation board (PEB), and a December 1979 private physician's report indicating mild bilateral sensorineural hearing loss involving a 35 db loss at 4000 Hz.  It was also noted that the Veteran had healed facial and sinus fractures.  

Since the January 1980 rating decision, additional evidence has been associated with the claims file, including a diagnosis of current hearing loss, and the Veteran's statements that he has experienced hearing loss since service.  Additionally, service connection for tinnitus has been established.  Presuming the credibility of this evidence, it is new and material because it suggests the Veteran's current hearing loss disability may be related to service and/or the service-connected tinnitus.  The evidence was not previously of record and raises a reasonable possibility of substantiating the claim of service connection for bilateral hearing loss.  As the new evidence addresses the reason for the prior denial, it is material and the claim may be reopened.  

III.  Service Connection - Hearing Loss

The Veteran contends that service connection is warranted for hearing loss.  He asserts that he first noticed a loss of hearing and ringing in his ears during service at the time of the SFW injuries and that this conditions has persisted ever since.  See e.g., November 2013 Notice of Disagreement (NOD).  

Service connection may be established for a disability resulting from personal injury suffered or disease contracted in the line of duty or for aggravation of preexisting injury suffered or disease contracted in the line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Lay assertions may serve to support a claim for service connection by establishing the occurrence of observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has clarified that lay evidence can be competent and sufficient to establish a diagnosis or etiology when (1) a lay person is competent to identify a medical condition; (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

While the Veteran's service treatment records are negative for complaints or findings of hearing loss or tinnitus, as noted above, the Veteran suffered serious injuries to his face, including his jaw bone and sinuses.  The Veteran asserts that he first noticed ringing in his ears and hearing loss since that time.  

Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Insofar as the appellant presents an argument of continuity of symptomatology, the U.S. Court of Appeals for the Federal Circuit recently held in Walker v. Shinseki that service connection can be based on continuity of symptomatology only with respect to the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1337 (Fed.Cir. 2013).  An organic disease of the nervous system, such as sensorineural hearing loss, is one such disease.  

For the purposes of applying the laws administered by VA, impaired hearing is considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of those frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The STRs include an induction examination from May 1967 which shows the following audiometric findings, revealing pure tone thresholds, in decibels, as:  




HERTZ



500
1000
2000
3000
4000
RIGHT
15
-5
0
n/t
5
LEFT
5
-5
0
n/t
-10

The audiometric findings in August 1969, pursuant to a PEB following the SFW injuries,  revealed pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
5
LEFT
5
5
10
10
15

In addition, the pure tone threshold at 6000 Hz was 5 db in the right ear and 35 db in the left ear.  The findings show that the Veteran's hearing worsened during service, presumably due to the blast injury suffered in the line of duty in June 1969.   

There is also evidence of continuity of symptoms since service.  The Veteran has credibly reported hearing loss since service, and he is competent to state that he noticed a decrease in his hearing since service.  A December 1979 private physician's report indicates that the Veteran had mild bilateral sensorineural hearing loss involving 4000 and 8000 Hz, with a 35 db loss at 4000 Hz.

According to a March 2011 VA audiometric examination, the Veteran has a diagnosis of bilateral hearing loss.   The audiometric findings revealed pure tone thresholds, in decibels, as follows:


	(CONTINUED ON NEXT PAGE)






HERTZ



500
1000
2000
3000
4000
RIGHT
20
35
40
65
80
LEFT
25
35
45
55
70

The Maryland CNC word list speech recognition score was 88 in the right ear and 88 in the left ear.  These findings meet the criteria for a bilateral hearing loss disability for VA purposes.  

Thus, the only remaining question is whether the current hearing loss is related to service.  

The examiner in March 2011 and indicated that the Veteran had a diagnosis of tinnitus, and, opined that the Veteran's tinnitus was likely a symptom of his hearing loss, and because the mortar explosion that injured the Veteran in service is consistent with acoustic trauma, it would seem at least as likely as not that his tinnitus is the result of his military noise exposure.  

However, with respect to the hearing loss, the examiner was unable to provide an opinion as to whether the Veteran's hearing loss in the left ear is related to service without resorting to speculation because the pure tone threshold at 6000 Hz was not identified at enlistment.  Regarding the right ear hearing loss, the examiner opined that it was less likely as not related to service because no hearing loss was shown at separation.  

This opinion is somewhat contradictory because the examiner relates the Veteran's hearing loss to his tinnitus, and opines that the tinnitus is related to in-service acoustic trauma; yet, the examiner is unable to relate the hearing loss to the in-service acoustic trauma without resorting to speculation.  

Significantly, service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  Moreover, the Court has held that the etiology of a Veteran's hearing loss cannot be based solely on a Veteran's "normal" hearing loss at entrance to and separation from service.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

The credibility and weight of all the evidence, including the medical evidence, should be assessed to determine its probative value, and the evidence found to be persuasive or unpersuasive should be accounted for, and reasons should be provided for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding service origin, the degree of disability, or any other point, such doubt will be resolved in favor of the claimant.  By reasonable doubt is meant one which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.

In this case, there is evidence of acoustic trauma during service, and credible reports of hearing loss and tinnitus since service.  The audiogram from August 1969 clearly demonstrates that the Veteran's hearing began to worsen during service.  This finding, when considered with the Veteran's credible statements regarding the onset of his hearing loss, his established in-service acoustic trauma, as well as the current VA examination report showing a hearing loss for VA purposes provides sufficient evidence to grant this claim, particularly, where, as here, service connection for tinnitus has been established as related to in-service acoustic trauma and the VA examiner in March 2011 specifically found that the Veteran's hearing loss was related to his tinnitus.  Thus, the Veteran's hearing loss cannot be disassociated from service because it has been medically linked to his service-connected tinnitus.  Given the serious nature of the Veteran's in-service injuries, including his facial fractures involving the sinuses and jaw, as well as the service-connected tinnitus, and the Veteran's competent and credible statements regarding the onset of his hearing loss, the Board must resolve all doubt and find that the Veteran's current bilateral hearing loss is due to in-service acoustic trauma.  

Accordingly, the evidence for and against service connection for bilateral hearing loss is in equipoise; that is, the evidence demonstrating that the Veteran's hearing loss is related to service is equally weighted against the evidence indicating otherwise.  Therefore, resolving reasonable doubt in the Veteran's favor, the Board finds that it is at least as likely as not that the Veteran's bilateral hearing loss is  linked to service.  The Veteran is therefore entitled to the benefit of the doubt.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, service connection is warranted bilateral hearing loss.  

IV.  Increased Rating - Scars Upper Back & Right Shoulder

The Veteran seeks an initial compensable disability rating for his service-connected scars of the right upper back and right shoulder.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

The Veteran's service-connected scars of the right upper back and right shoulder (i.e. not of the head, face or neck) are rated under 38 C.F.R. § 4.118, Diagnostic Code 7805.  Scars not of the head, face, or neck are rated under Diagnostic Codes 7801 through 7805.

Under Diagnostic Code 7801, a 10 percent rating is warranted for burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are deep and nonlinear in an area or areas of at least 6 square inches (39 square centimeters) but less than 12 square inches (77 square centimeters).  A 20 percent rating requires an area or areas of at least 12 square inches (77 square centimeters) but less than 72 square inches (465 square centimeters).  A 30 percent rating requires an area or areas of at least 72 square inches (465 square centimeters) but less than 144 square inches (929 square centimeters).  A 40 percent rating requires an area or areas of 144 square inches (929 square centimeters) or greater.  A qualifying scar is one that is nonlinear and deep, and is not located on the head, face, or neck.  Note (1) to Diagnostic Code 7801 provides that a deep scar is one associated with underlying tissue damage.  Id.

Diagnostic Code 7802, burn scar(s) or scar(s) due to other causes, not of the head, face, or neck, that are superficial and nonlinear in an area or areas of 144 square inches (929 square centimeters) or greater warrant a 10 percent evaluation.  Ten percent is the only rating assignable under Diagnostic Code 7802.  A superficial scar is one not associated with underlying soft tissue damage.  Note (2) under that code provides that if multiple qualifying scars are present, a separate evaluation is assigned for each affected extremity based on the total area of the qualifying scars that affect that extremity.  Id.

Under Diagnostic Code 7804, a 10 percent rating is warranted for 1 or 2 scars that are unstable or painful.  A 20 percent rating is warranted for 3 to 4 scars that are unstable or painful.  A 30 percent disability rating is warranted for 5 or more scars that are unstable or painful.  Note (1) states that an unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  Note (2) provides that if one or more scars are both unstable and painful, add 10 percent to the evaluation that is based on the total number of unstable or painful scars.  Id.

Diagnostic Code 7805 provides that other scars (including linear scars) and other effects of scars evaluated under Diagnostic Codes 7800, 7801, 7802, and 7804 require the evaluation of any disabling effect(s) not considered in a rating provided under Diagnostic Codes 7800 through 7804 under an appropriate diagnostic code.  Id.

According to photographs added to the record in April 2015, the Veteran has both linear and nonlinear scars affecting his right upper back and right shoulder.  A VA examiner in March 2011 described the Veteran as having healed, nontender scars of the right shoulder, one on the lateral side, measuring 2 by 2 inches and one on the posterior side, measuring 2 by 2 inches.  Additionally, the examiner noted a 3 by 3 inch scar on the Veteran's right upper back which was healed and nontender.  

A March 2012 examiner acknowledged that the Veteran's scars were associated with muscle injury, and noted that the entrance, and exit (if present) scars were small indicating short track of missile  through muscle tissue.  Additionally, the examiner noted that the scars were ragged, depressed, and adherent indicating wide damage to the muscle groups in the missile track.  

The examiner identified an RUE scar on the upper arm, described as superficial and non-linear, measuring 5.08 cm by 1.27 cm.  A linear scar of 5.08 cm in length was noted on the right upper back, as was a superficial non-linear scar measuring 5.08 cm by 10.5 cm.  The examiner determined that the Veteran's upper back and right arm scars had a depressed contour on palpation.  When the measurements of the two non-linear scars are converted to square centimeters, the upper arm scar is 6.45 sq. cm (5.08 x 1.27), and the non-linear upper back scar is 53.34 sq. cm (5.08 x 10.5).  Added together, they cover 59.79 cm.  

Based on the above findings, the weight of the evidence demonstrates that the Veteran's scars of the upper back and right arm are neither painful nor unstable.  Thus, the criteria for the assignment of a compensable rating under Diagnostic Code 7804 are not met or approximated.  The Veteran argues that his scars were not painful on examination because of the numbness associated with his service-connected disabilities.  The Board has considered the Veteran's contention.  Because the weight of the evidence does not demonstrate that the scars are painful and as the Veteran indicated himself that he does not feel pain from his scars, a compensable rating is not assignable.  

However, when considered together, the two non-linear scars described above cover an area of more than 39 sq. cm. (or more than 6 sq. in.), but less than 77 sq. cm (12 sq. in.) according to the above measurements.  While the examiner found the scars to be superficial (i.e., not deep), the examiner in March 2012 also acknowledged that the scars were ragged, depressed, and adherent indicating wide damage to the muscle groups in the missile track.  According to the Note (1) under 38 C.F.R. § 4.118, Diagnostic Code 7801, a deep scar is one associated with underlying soft tissue damage.  In this case, service connection has been established for soft tissue damage/muscle injury which is associated with the scars.  Thus, the Board finds that the Veteran's scars of the upper back and right arm are analogous to deep and non-linear scars for rating purposes in this case.  In other words, the Board finds for that the description of the scars more nearly approximates the definition of a deep scar.  

In light of the foregoing, the Board finds that the Veteran's scars of the upper back and right shoulder/arm more nearly approximate the criteria for the assignment of a 10 percent rating under Diagnostic Code 7801 - scars that are deep and cover an area of at least 39 cm. (more than 6 sq. in.), but less than 77 sq. cm (less than 12 sq. in.).  The criteria for the assignment of this 10 percent rating have been more nearly approximated for the entire period covered by this claim, as there are no periods showing that the right upper back and shoulder scars are worse than how they are currently described.  

The Board has also considered whether a rating in excess of 10 percent is warranted for the service-connected scars associated with the service-connected shell fragment wounds of the upper back and right shoulder.  The next highest (20 percent) rating under Diagnostic Code 7804 requires three or four scars that are unstable or painful. As the scars are neither painful nor unstable, a rating in excess of 10 percent is not warranted under Diagnostic Code 7804.

Likewise, a rating in excess of 10 percent under Diagnostic Code 7801 is not warranted here.  As noted above, the area of the scars does not meet or exceed 77 sq. cm (12 sq. in.) and therefore the criteria for the assignment of a rating in excess of 10 percent for the scars of the right upper back and shoulder are neither met nor approximated.  

In addition, because these scars are not of the head face or neck, the characteristics of disfigurement under Diagnostic Code 7800 are not considered in the rating criteria for these scars.  

Finally, the scars are not shown to cause limitation of function which would warrant a separate rating under Diagnostic Code 7805.  The functional impairment/disabling effects caused by the SFWs are separately compensated under the appropriate Diagnostic Codes.  

Additionally, the Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  The Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected disability are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's upper back and right shoulder scars with the established criteria found in the rating schedule for scars other than the head, face or neck shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  In particular, the Veteran has non-linear and linear scars on his right shoulder and upper back.  These scars are superficial and not painful, but they are considered to be deep by analogy.  The criteria for the evaluating scars contemplate functional impairment due to pain and other residuals associated with scars.  Therefore, it cannot be said that the criteria under which these disabilities are evaluated do not contemplate this Veteran's symptoms. 

A Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  There is no indication that there are combined effects resulting from all of the Veteran's service-connected disabilities that impact the disability picture of the service-connected disability on appeal. 

In light of this discussion, the Board concludes that the schedular rating criteria adequately contemplate the Veteran's symptomatology, and the criteria for submission for assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In this case, the Veteran has not suggested that he is in need of special monthly compensation based on the service-connected disability, there is no indication that he is either housebound or in need of regular aid and attendance.  Accordingly, the matter has not been raised by the record.


ORDER

The application to reopen the previously denied claim of service connection for bilateral hearing loss is granted, and the claim is reopened.  

Service connection for bilateral hearing loss is granted.  

A 10 percent disability rating, but not higher, for the service-connected scars of the upper back and right shoulder is granted, subject to the laws and regulations governing the payment of monetary benefits.




REMAND

The Veteran seeks service connection for a joint disability of the right shoulder, claimed as right shoulder arthritis.  The Veteran's right shoulder was injured in service, and, as noted above, service connection has been established for muscle injuries involving the right shoulder and right upper back.  

In 2010, the Veteran had rotator cuff surgery, and a March 2010 private post-operative diagnosis indicates that the Veteran has acromioclavicular arthritis.  This is in contrast to a VA examiner's opinion about the existence of arthritis who, in March 2012, referred to March 2011 x-rays studies of the right shoulder which revealed that the distal right clavicle had been surgically resected; there were two suture anchors in the right humeral head; and, multiple metallic foreign bodies were noted in the soft tissues consistent with shrapnel fragments; however, traumatic arthritis was not indicated.  

A VA examiner in March 2012 opined that the Veteran's claimed right shoulder arthritis was less likely than not related to the SFW muscle injuries because, "Literature does not support the claim that shell fragment muscle wounds can lead to arthritis in bones."  

The March 2012 examiner's opinion does not fully address all of the unanswered questions in the case.  First, the examiner indicated that the Veteran's x-ray studies (from March 2011) did not show traumatic arthritis, but then reasoned that a muscle injury/wound is not the cause of arthritis in the bones.  Further, the examiner did not acknowledge, or comment on, the March 2010 post-operative diagnosis of arthritis of the shoulder AC joint.  

Here, the Veteran maintains that he has additional disability of the right shoulder joint that is not addressed or compensated for by the current disability ratings assigned for the muscle injury to the upper back and right shoulder or the paralysis caused by the brain infarction.  

Because there remains a question as to whether the Veteran has right shoulder arthritis, and/or some other disabling condition affecting the right shoulder joint (as opposed to the muscle), another VA examination is therefore necessary to decide the claim.  See 38 C.F.R. § 3.159.  

Regarding the claims of service connection for skin cancer, diverticulitis and colon polyps, the Veteran maintains that his exposure to herbicides in service resulted in these conditions.  According to the record, the Veteran had skin cancer and colon polyps in the past, but it is not clear whether he has a disabling condition as a result of the colon polyps and/or whether he has a current diagnosis of skin cancer at any time during the period covered by this claim or proximate to the filing of the claim.  See e.g., May 2006 private colonoscopy report, and Veteran's February 2012 Statement in Support of Claim/Notice of Disagreement.  The current disability requirement is satisfied when a claimant has a disability at the time of filing the claim or during the pendency of that claim, even if the disability has since resolved. McLain v. Nicholson, 21 Vet. App. 319 (2007).  See also Romanowsky v. Shinseki, 26 Vet. App. 303 (2013) (to the effect that where a disease or disability is diagnosed proximate to the current appeal period, but not currently, the Board is required to determine whether the earlier diagnosis was inaccurate or the previously diagnosed condition had gone into remission).

A diagnosis of diverticulitis coli of the left and sigmoid colon is shown per a June 2009 private colonoscopy report.  

The Veteran also submitted a private medical opinion from F.J.C., MD in support of his claims.  In the December 2012 memorandum, Dr. F.J.C. opined that the Veteran's skin cancers, in particular, and his other multiple medical conditions may be related to his Agent Orange exposure.  The physician did not provide any rationale for this opinion; however, the Veteran served in the Republic of Vietnam during the Vietnam era and therefore his exposure to herbicides is presumed.  

Although the Veteran's claimed skin cancers, diverticulitis and colon polyps are not diseases that are presumed to be associated with tactical herbicides, his private doctor has suggested that there may be a connection between his multiple medical conditions and Agent Orange exposure.  VA must provide a medical examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  McClendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2014); 38 C.F.R. § 3.159(c)(4)(i) (2015).  The third prong, which requires evidence that the claimed disability or symptoms "may be" associated with the established event, is a low threshold.  McClendon, 20 Vet. App. at 83.  

A VA examination is therefore necessary to determine whether any of the Veteran's diverticulitis, colon polyps and/or skin cancers are related to in-service herbicide exposure.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the record all outstanding VA medical records pertinent to the claims on appeal generated since March 1, 2016.  

2.  With appropriate authorization, obtain and associate with the record all outstanding private treatment records identified by the Veteran as pertinent to his claims on appeal.  

3.  Schedule the Veteran for an orthopedic examination with a physician who can determine the current nature, extent, and severity of the residuals of SFWs and determine whether the Veteran has a separate disability of the right shoulder that is not currently compensated for under the ratings assigned for his service-connected disabilities (i.e. SFWs residuals of muscle injuries and brain infarction residuals).  In this regard, the examiner should opine as to whether the Veteran's right shoulder joint is affected by his service-connected SFW residuals, separate from his muscle injuries in that area.  In addition, the examiner is asked to comment on the significance of the February 2010 right rotator cuff tear shown in the private records from Dr. Thomas and whether the March 2010 post-operative diagnosis of right shoulder impingement syndrome and right acromioclavicular joint arthritis is accurate given the VA examiner's finding in 2012 of no arthritis in right shoulder.  The examiner must review the entire record in conjunction with the examination.  The examiner is asked to describe all conditions affecting the right shoulder joint and opine as to whether any right shoulder joint conditions are, as likely as not (a 50 percent or higher probability) related to the in-service SFW residuals.  In this regard, the examiner is asked to reconcile the contradictory medical evidence of record as to whether the Veteran has arthritis in the right shoulder joint.  A complete rationale for all opinions is requested.  

The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  All opinions should be supported by a clear rationale, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  Schedule the Veteran for the appropriate VA examination or examinations to determine the current nature and extent of any diverticulitis, colon polyps and/or skin cancers.  If no disability is indicated, then the examiner should determine whether such disabilities existed at any time during the period covered by this appeal, or proximate to the filing of the claim.  After reviewing the entire record, the examiner is asked whether any diagnosed skin cancer, diverticulitis and/or colon polyps are, as likely as not (a 50 percent or higher probability) due to injury or disease in service, including, but not limited to, presumed herbicide exposure.  A complete rationale for all opinions is requested.  

The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.  All opinions should be supported by a an adequate rationale.  Further, the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the claimed conditions.  Likewise, the fact that a presumption has not been established for the particular disorders at issue is not dispositive of the issue of nexus.  Consideration must still be given to the exposure.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefit sought is denied, in whole or in part, the Veteran and his representative should be furnished a Supplemental Statement of the Case.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


